Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17266553 filed 02/05/2021. Claims 1, 5, and 11-17 amended; claims 6-10 canceled. Claims 1-5 and 11-17 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62716918 filed 08/09/2018.

Claim Objections
Claim 5 and 14 objected to because of the following informalities:  
Claim 5 and 14 recites “the entire sub-band” in line 3 and 4 respectively. There is insufficient antecedent basis for these limitations. It is suggested that claim 5 and 14 be amended to recite “an entire sub-band”.
Appropriate correction is required.

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 11, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PITAVAL et al. (PITAVAL hereafter) (US 20210136767 A1) in view of Chakraborty et al. (Chakraborty hereafter) (US 20200008131 A1).

Regarding claim 1, PITAVAL teaches, A method for transmitting an uplink signal by a user equipment (UE) in a wireless communication system supporting an unlicensed band comprising: 
receiving, from the cell, uplink resource information for the transmission of the uplink signal through the unlicensed band (PITAVAL; the transceiver 101 may be configured to receive frequency resource information (e.g. by receiving a … SIB … from a network node device 110) to indicate a set of frequency resources for a PRACH preamble transmission in an unlicensed spectrum, Par. 0074), 
wherein the uplink resource information includes information on  interlace allocation (PITAVAL; The received frequency resource information for indicating each frequency resource comprises any combination of an interlace information, a resource element allocation information and resource element spacing information, Par. 0075); and 
transmitting, through the unlicensed band,  the uplink signal on one or more interlaces determined based on the uplink resource information (PITAVAL; each PRACH preamble transmission occupies one subset of resource elements … Each frequency resource can be configured by three aspects of the information: A) interlace information, B) RE allocation information, and C) subcarrier spacing, Par. 0079-0080), 
wherein a reference frequency band for configuring the one or more interlaces is a common frequency band configured by system information (PITAVAL; Different frequency resources are distinguished by at least one of the A, B, and C. It is possible that all the frequency resources have the same information in one aspect, e.g. subcarrier spacing may be the same for all, and then this aspect of the frequency resource information may be common, Par. 0080; For initial access, the B-IFDM interlace(s) for PRACH may be located within a bandwidth part of the carrier which is designated for initial access. The information of the bandwidth part (e.g. the location and bandwidth) may be provided in the system information, Par. 0135 [Since bandwidth part is designated for initial access and its information is given in system information, it is common]).  
PITAVAL fails to explicitly teach, 
receiving a synchronization signal/physical broadcast channel (SS/PBCH) block from a cell supporting the unlicensed band, and establishing connection with the cell based on the SS/PBCH block. 
However, in the same field of endeavor, Chakraborty teaches, 
receiving a synchronization signal/physical broadcast channel (SS/PBCH) block (Chakraborty; the SSB 410 may include a PSS (e.g., the PSS 312), an SSS (e.g., the SSS 314), and a PBCH signal, Par. 0060) from a cell supporting the unlicensed band, and establishing connection with the cell based on the SS/PBCH block (Chakraborty;  the broadcast information scheduling and transmission module 808 is configured to transmit broadcast system information (e.g., the SSBs 310 and 410, the RMSI 430, and/or OSI) in a DL unlicensed band …  to allow a UE (e.g., the UEs 115) to synchronize and establish a connection with the BS 800, Par. 0074). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of PITAVAL to include the use of broadcast information as taught by Chakraborty in order for UEs  to synchronize and establish a connection with the BS (Chakraborty; Par. 0075).

Regarding claim 5, PITAVAL-Chakraborty teaches,  The method according to claim 1, wherein the uplink resource information includes: 
information on at least one sub-band from among the entire sub- band contained in the unlicensed band (PITAVAL; For initial access, the B-IFDM interlace(s) for PRACH may be located within a bandwidth part of the carrier which is designated for initial access. The information of the bandwidth part (e.g. the location and bandwidth) may be provided in the system information. If the client device 100 is configured with additional bandwidth parts in which PRACH may be transmitted (e.g. for other purposes than initial access), these bandwidth parts may be configured after the initial access has been completed, Par. 0135).  
 
Regarding claim 11, PITAVAL-Chakraborty teaches, The method according to claim 5, wherein the uplink resource information includes resource indication values (RIVs) associated with the one or more interlaces (PITAVAL; The received frequency resource information for indicating each frequency resource comprises any combination of an interlace information, a resource element allocation information and resource element spacing information, Par. 0075; the at least one B-IFDM interlace may be indicated with a resource indication value, RIV, a bitmap, or an integer index, Par. 0088).

Regarding claim 13, PITAVAL-Chakraborty teaches, The method according to claim 5, wherein the uplink signal is transmitted according to a channel access procedure (CAP) for the at least one sub-band (PITAVAL; The requirements of the unlicensed bands further include performing a listen before talk (LBT) mechanism by a transmitting party before every PRACH transmission, Par. 0006).  

Regarding claim 15, PITAVAL teaches, A user equipment (UE) for operating in a wireless communication system supporting an unlicensed band comprising: 
at least one radio frequency (RF) module (PITAVAL; UE, Par. 0070); 
at least one processor (PITAVAL; UE, Par. 0070); and 
at least one memory operably connected to the at least one processor, and configured to store instructions so that execution of the instructions enables the at least one processor to perform a specific operation (PITAVAL; UE, Par. 0070), 
wherein the specific operation includes: 
receiving, from the cell, uplink resource information for the transmission of an uplink signal through the unlicensed band (PITAVAL; the transceiver 101 may be configured to receive frequency resource information (e.g. by receiving a … SIB … from a network node device 110) to indicate a set of frequency resources for a PRACH preamble transmission in an unlicensed spectrum, Par. 0074), 
wherein the uplink resource information includes information on  interlace allocation (PITAVAL; The received frequency resource information for indicating each frequency resource comprises any combination of an interlace information, a resource element allocation information and resource element spacing information, Par. 0075); and 
transmitting, through the unlicensed band,  the uplink signal on one or more interlaces determined based on the uplink resource information (PITAVAL; each PRACH preamble transmission occupies one subset of resource elements … Each frequency resource can be configured by three aspects of the information: A) interlace information, B) RE allocation information, and C) subcarrier spacing, Par. 0079-0080), 
wherein a reference frequency band for configuring the one or more interlaces is a common frequency band configured by system information (PITAVAL; Different frequency resources are distinguished by at least one of the A, B, and C. It is possible that all the frequency resources have the same information in one aspect, e.g. subcarrier spacing may be the same for all, and then this aspect of the frequency resource information may be common, Par. 0080; For initial access, the B-IFDM interlace(s) for PRACH may be located within a bandwidth part of the carrier which is designated for initial access. The information of the bandwidth part (e.g. the location and bandwidth) may be provided in the system information, Par. 0135 [Since bandwidth part is designated for initial access and its information is given in system information, it is common]).  
PITAVAL fails to explicitly teach, 
receiving a synchronization signal/physical broadcast channel (SS/PBCH) block from a cell supporting the unlicensed band, and establishing connection with the cell based on the SS/PBCH block. 
However, in the same field of endeavor, Chakraborty teaches, 
receiving a synchronization signal/physical broadcast channel (SS/PBCH) block (Chakraborty; the SSB 410 may include a PSS (e.g., the PSS 312), an SSS (e.g., the SSS 314), and a PBCH signal, Par. 0060) from a cell supporting the unlicensed band, and establishing connection with the cell based on the SS/PBCH block (Chakraborty;  the broadcast information scheduling and transmission module 808 is configured to transmit broadcast system information (e.g., the SSBs 310 and 410, the RMSI 430, and/or OSI) in a DL unlicensed band …  to allow a UE (e.g., the UEs 115) to synchronize and establish a connection with the BS 800, Par. 0074). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of PITAVAL to include the use of broadcast information as taught by Chakraborty in order for UEs  to synchronize and establish a connection with the BS (Chakraborty; Par. 0075).
  
Regarding claim 16, PITAVAL-Chakraborty teaches,  The UE according to claim 15, wherein: 
the UE communicates with at least one of a mobile terminal, a network (PITAVAL; the transceiver 101 may be configured to receive frequency resource information … from a network node device 110), Par. 0074), and an autonomous driving vehicle other than a vehicle equipped with the UE.  

Regarding claim 17, PITAVAL teaches, A method for receiving an uplink signal by a base station (BS) in a wireless communication system supporting an unlicensed band comprising: 
transmitting, to the UE, uplink resource information for the transmission of an uplink signal through the unlicensed band (PITAVAL; the transceiver 101 may be configured to receive frequency resource information (e.g. by receiving a … SIB … from a network node device 110) to indicate a set of frequency resources for a PRACH preamble transmission in an unlicensed spectrum, Par. 0074), 
wherein the uplink resource information includes information on  interlace allocation (PITAVAL; The received frequency resource information for indicating each frequency resource comprises any combination of an interlace information, a resource element allocation information and resource element spacing information, Par. 0075; the at least one B-IFDM interlace may be indicated with a resource indication value, RIV, a bitmap, or an integer index, Par. 0088); and 
receiving, through the unlicensed band,  the uplink signal on one or more interlaces determined based on the uplink resource information (PITAVAL; each PRACH preamble transmission occupies one subset of resource elements … Each frequency resource can be configured by three aspects of the information: A) interlace information, B) RE allocation information, and C) subcarrier spacing, Par. 0079-0080), 
wherein a reference frequency band for configuring the one or more interlaces is a common frequency band configured by system information (PITAVAL; Different frequency resources are distinguished by at least one of the A, B, and C. It is possible that all the frequency resources have the same information in one aspect, e.g. subcarrier spacing may be the same for all, and then this aspect of the frequency resource information may be common, Par. 0080; For initial access, the B-IFDM interlace(s) for PRACH may be located within a bandwidth part of the carrier which is designated for initial access. The information of the bandwidth part (e.g. the location and bandwidth) may be provided in the system information, Par. 0135 [Since bandwidth part is designated for initial access and its information is given in system information, it is common]).  
PITAVAL fails to explicitly teach, 
transmitting a synchronization signal/physical broadcast channel (SS/PBCH) block to a user equipment (UE) supporting the unlicensed band, and establishing connection with the UE based on the SS/PBCH block.
However, in the same field of endeavor, Chakraborty teaches, 
transmitting a synchronization signal/physical broadcast channel (SS/PBCH) block (Chakraborty; the SSB 410 may include a PSS (e.g., the PSS 312), an SSS (e.g., the SSS 314), and a PBCH signal, Par. 0060) to a user equipment (UE) supporting the unlicensed band, and establishing connection with the UE based on the SS/PBCH block (Chakraborty;  the broadcast information scheduling and transmission module 808 is configured to transmit broadcast system information (e.g., the SSBs 310 and 410, the RMSI 430, and/or OSI) in a DL unlicensed band …  to allow a UE (e.g., the UEs 115) to synchronize and establish a connection with the BS 800, Par. 0074). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of PITAVAL to include the use of broadcast information as taught by Chakraborty in order for UEs  to synchronize and establish a connection with the BS (Chakraborty; Par. 0075).


Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over PITAVAL-Chakraborty and in further view of JIA et al. (JIA hereafter) (US 20200119894 A1).

Regarding claim 2, PITAVAL-Chakraborty teaches, The method according to claim 1, wherein: 
a single interlace includes a plurality of resource blocks (RBs) spaced apart from each other at intervals of a predetermined frequency (PITAVAL; Diagram 310 of FIG. 3A illustrates the B-IFDM design from LTE LAA in which an interlace comprises 10 physical resource blocks (PRBs) allocated every 10th PRB with subcarrier spacing (SCS) of 15 kHz, Par. 0061).
Although PITAVAL teaches RB spacing, but PITAVAL-Chakraborty fail to explicitly teach,
whereby, based on numerology applied to the unlicensed band, a spacing between RBs contained in the single interlace is determined differently.  
However, in the same field of endeavor, JIA teaches, 
whereby, based on numerology applied to the unlicensed band, a spacing between RBs contained in the single interlace is determined differently (JIA; Resource interlace design (BW = 20 MHz, SCS = 15 KHz) … RB spacing … 10, TABLE 1; Resource interlace design (BW = 20 MHz, SCS = 30 KHz) … RB spacing … 5, TABLE 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of PITAVAL-Chakraborty to include the use of SCS as taught by JIA in order to design spacing between RBs (JIA; Table 1, 5).

Regarding claim 3, PITAVAL-Chakraborty-JIA teaches, The method according to claim 2, wherein: 
if the numerology applied to the unlicensed band is set to a 15kHz subcarrier spacing (SCS), a spacing between RBs contained in the single interlace is set to 10 resource blocks RBs (JIA; Resource interlace design (BW = 20 MHz, SCS = 15 KHz) … RB spacing … 10, TABLE 1); and 
if the numerology applied to the unlicensed band is set to a 30kHz SCS, a spacing between RBs contained in the single interlace is set to 5 resource blocks RBs (JIA; Resource interlace design (BW = 20 MHz, SCS = 30 KHz) … RB spacing … 5, TABLE 5).  

Regarding claim 4, PITAVAL-Chakraborty-JIA teaches, The method according to claim 2, wherein: 
if the numerology applied to the unlicensed band is set to a 60kHz subcarrier spacing (SCS), a spacing between RBs contained in the single interlace is set to any one of 2.5 RBs, 3 RBs, and 5 RBs (JIA; Resource interlace design (BW = 20 MHz, SCS = 60 KHz) ... RB spacing ... 3, TABLE 10).  


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PITAVAL-Chakraborty and in further view of Pan et al. (Pan hereafter) (US 20190387550 A1).

Regarding claim 14, PITAVAL-Chakraborty teaches, The method according to claim 1, wherein the method further comprising.
	PITAVAL-Chakraborty fail to explicitly teach,
receiving information about the entire sub-band allocated to the UE through the system information.  
However, in the same field of endeavor, Pan teaches, 
receiving information about the entire sub-band allocated to the UE through the system information (Pan; SIB<b>2</b> may comprise, for example, information to access one or more cells (e.g., UL bandwidth), Par. 0138). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of PITAVAL-Chakraborty to include the use of SIB as taught by Pan in order to provide bandwidth information (Pan; Par. 0138).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416